Per Curiam.

This appeal from an order of support directing respondent-appellant to pay the sum of $45 per week for the support of petitioner-respondent and their infant issue, and from a separate order denying respondent-appellant the right of visitation, is disposed of as herein stated.
This is a single appeal from two orders of the Domestic Relations Court. The first order appealed from directed appellant to pay the sum of $45 per week as and for the support of respondent wife and the infant issue of the parties. The second order appealed from denied the right of visitation to appellant until certain treatments, which the appellant is undergoing, are completed. For convenience the orders appealed from are treated together.
In light of the competent proof of income given at the hearing in this proceeding, it is our view that the support payments directed are unreasonable in that they are too high (see N. Y. City Dom. Rel. Ct. Act, § 128). Accordingly, the first order appealed from is modified, on the law and in the exercise of discretion, to reduce the sum directed to be paid to the sum of $35 per week, and is otherwise affirmed, without costs.
We find no abuse of discretion in the present denial of visitation rights. Accordingly, the second order appealed from is affirmed, without costs to either party.
_ Botein, P. J., Breitel, Rabin, Stevens and Eager, JJ., concur.
Order entered on June 21, 1961 unanimously modified, on the law and in the exercise of discretion, to the extent of reducing the sum directed to be paid to the sum of $35 per week, and, as so modified, the order is affirmed, without costs. Order entered on June 27, 1961 unanimously affirmed, without costs.